Citation Nr: 0519595	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  00-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a right wrist 
disorder.

4.  Entitlement to service connection for a left upper 
extremity disorder.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  This case was previously before the Board in June 
2003 and was remanded for the purpose of affording the 
veteran VA examinations to address his contentions concerning 
the disabilities on appeal.

In January 2003 the veteran presented testimony at a hearing 
in Washington, D.C., before the undersigned Veterans' Law 
Judge; a transcript of that hearing is of record.

Evidence pertinent to the issues on appeal was received by VA 
subsequent to the last supplemental statement (November 2004) 
of the case; the veteran, through his representative, has 
waived initial RO consideration of this evidence.

The issues of entitlement to service connection for 
headaches, a left upper extremity disorder, and an acquired 
psychiatric disorder are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A skin disorder and a right wrist disorder were not present 
during the veteran's active military service or within one 
year thereafter, and are not otherwise shown to be related to 
the veteran's military service or to any incident during 
service.


CONCLUSION OF LAW

A skin disorder and a right wrist disorder were not incurred 
in or aggravated by active service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his claim was denied.  In addition, letters sent to 
the veteran, including those dated in May 2001 and May 2004, 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and whether the appellant 
or VA bore the burden of producing or obtaining that evidence 
or information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  The veteran's service 
medical records, VA records, and private medical records have 
been associated with the claims file.  VA has obtained 
opinions to assist in answering the medical questions 
presented in this appeal.  The veteran has not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal has been obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as arthritis, will be presumed if it becomes manifest to 
a compensable degree within the year after service.  38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

I.  Skin disorder

As noted in the veteran's service medical records and his 
January 2003 Board hearing testimony, the veteran made 
multiple complaints of rashes and hives during service.  The 
veteran was diagnosed with urticaria.  Splotchy changes in 
the veteran's skin pigmentation (of the upper extremities) 
was noted on the veteran's December 1969 service separation 
examination.  A private physician indicated that he had 
treated the veteran for urticaria since 1963.

The Board finds that the preponderance of the evidence is 
against the veteran's skin disorder claim.  A January 1998 VA 
skin examination noted only possible eczema, and a June 2004 
VA skin examination noted only an acute allergic reaction 
with "no symptoms today."  In short, the record does not 
reflect the presence of a current, chronic skin disability.  
As such, service connection for a skin disorder is not 
warranted.

II.  Right wrist disorder

Service medical records reflect that the veteran sought 
treatment on multiple occasions for orthopedic pain following 
a July 1967 motorcycle accident and a subsequent vehicle 
accident.  There appear to be no specific complaints in the 
veteran's service medical records concerning the right wrist.  
No right wrist disability was noted on the veteran's December 
1969 service separation examination, and the veteran 
specifically denied any bone or joint pain on the medical 
history portion of his December 1969 service separation 
examination.

While the recent medical records indicate that the veteran 
currently suffers from a right wrist disorder (characterized 
on the June 2004 VA orthopedic examination as early right 
wrist degenerative joint disease), clinical evaluation 
performed at the veteran's December 1969 service separation 
examination noted no such disability.  In fact, the veteran 
specifically denied experiencing bone or joint pain at the 
time of his separation from service.  Further, a VA physician 
(June 2004) has indicated that the veteran's right wrist 
disorder is not related to his military service.

The Board observes that the June 2004 VA examiner noted that 
he had reviewed the veteran's claims file and in fact made 
references to the veteran's medical history.  In this regard, 
the Board notes that the veteran's private physician (R.S.P., 
M.D.) indicated (in a letter dated in June 2000) that the 
veteran related his right wrist pain to service.  The 
veteran's private physician noted, however, that he had not 
treated the veteran at the time of his military service.  The 
veteran's private physician did not link the right wrist 
disorder to service, and the Board notes that there was no 
reference to the veteran's medical history in the private 
physician's June 2000 letter.

The Board further notes that a January 1998 and July 1998 VA 
examiner provided opinions that also indicated that the 
veteran's right wrist disorder was not related to his 
military service.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for a right wrist 
disorder.

III.  Conclusion

As the medical records reveal that the veteran was not 
diagnosed with right wrist arthritis within one year of his 
separation from active duty service, entitlement to service 
connection under the presumptive provisions of 38 C.F.R. §§ 
3.303, 3.307, 3.309 is not for application in this case.

The Board has also considered the veteran's statements and 
hearing testimony, which have been given weight as to his 
observation for symptoms and limitations caused by his right 
wrist and skin condition.  It does not appear, however, that 
the veteran is medically trained to offer any opinion as to 
causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
claim of service connection for a skin disorder and a right 
wrist disorder, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable doubt 
in favor of the veteran.  Accordingly, the benefit-of-the-
doubt rule is not applicable, and the claims are denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a skin disorder and a right wrist 
disorder is denied.


REMAND

As for the issue of entitlement to service connection for 
headaches and a left upper extremity disorder, the Board 
notes that although the veteran underwent a VA neurological 
examination in June 2004, the examiner did not provide an 
opinion as to whether the veteran's headaches or left ulnar 
nerve neuropathy were related to his military service.  In 
addition, evidence (primarily letters from the veteran's 
private physicians, received in January 2005) pertinent to 
the veteran's headaches and upper left extremity disability 
claims has been received subsequent to the June 2004 VA 
neurological examination.  As such, the Board finds that the 
claims file should be returned to the June 2004 VA 
neurological examiner for opinions based on a review of the 
entire claims file.

The Board observes that a July 1998 VA mental disorders 
examiner essentially stated that the veteran's anxiety 
disorder was related, at least in part, to his left upper 
extremity disorder.  As such, the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
inextricably intertwined to the left upper extremity 
disability claim and must be re-adjudicated by the RO in 
order to fully resolve the appeal.

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should furnish the claims file 
to the examining physician who conducted 
the June 2004 VA neurological examination 
and request that he review the file 
(including the evidence received in 
January 2005) and his examination report 
and provide an opinion as to whether it 
is as least as likely as not (a 50 
percent or more likelihood) that the 
veteran's headaches disorder or left 
ulnar nerve neuropathy are related to his 
military service.  A complete written 
rationale is required for each opinion 
and conclusion.

If the examining physician who conducted 
the June 2004 VA neurological examination 
is no longer available, the RO should 
request that another qualified physician 
review the claims file and provide the 
requested opinions.

2.  Following the aforementioned 
development, the issues of service 
connection for headaches, an upper left 
extremity disability, and an acquired 
psychiatric disorder should again be 
reviewed on the basis of all the 
evidence.  If those benefits are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


